16-1034
Washington v. Artus
                                         
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
 
                                        SUMMARY ORDER 
                                                                                             
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.   
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).    A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 7th day of September, two thousand seventeen. 
                     
PRESENT:  RALPH K. WINTER, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                                   Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
DONALD WASHINGTON, 
                                                   Plaintiff‐Appellant, 
                                                                                   
                                         v.                                                     16‐1034‐pr 
                                                                                                 
DALE ARTUS, MIKE SEDAR, LISA LAPENNA, 
NANCY LIAS, WILLIAM SCOTT, & PETER NIGRO,
           
                                                   Defendants‐Appellees.* 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 


      *       The Clerk of Court is respectfully directed to amend the official caption to 
conform to the above. 
 
 
FOR PLAINTIFF‐APPELLANT:                  Donald Washington, pro se, Alden, New York.   
 
FOR DEFENDANTS‐APPELLEES:                 Frederick A. Brodie, Assistant Solicitor General, 
                                          Barabara D. Underwood, Solicitor General, 
                                          Victor Paladino, Assistant Solicitor General, for 
                                          Eric T. Schneiderman, Attorney General of the 
                                          State of New York, Albany, New York.   
 
              Appeal from a judgment of the United States District Court for the Western 

District of New York (Arcara, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Plaintiff‐appellant Donald Washington, a prisoner proceeding pro se, 

appeals the judgment of the district court entered February 29, 2016, in favor of various 

prison officials and nurses of the Wende Correctional Facility, dismissing his complaint 

alleging claims for unconstitutional conditions of confinement and deliberate 

indifference to his serious medical needs, pursuant to 42 U.S.C. § 1983.    By Decision and 

Order dated February 25, 2016, the district court granted defendantsʹ motion for 

summary judgment, adopting the Report and Recommendation of United States 

Magistrate Judge Hugh B. Scott, and denied Washingtonʹs motion for reconsideration of 

the courtʹs earlier denial of his motion for the appointment of counsel.    We assume the 

partiesʹ familiarity with the underlying facts, procedural history, and issues on appeal. 

                                             2 
     
               This matter arises from a slip‐and‐fall incident that occurred while 

Washington was working in the prison mess hall.    Washington alleges that he was 

forced to work in unsafe conditions ‐‐ on a slippery floor ‐‐ which resulted in his 

breaking his ankle.    He also alleges that the medical department took four hours to send 

him to the emergency room for treatment and subsequently denied him proper pain 

medication.     

               We review de novo the district courtʹs grant of summary judgment, with the 

view that ʺ[s]ummary judgment is appropriate when there is ʹno genuine dispute as to 

any material factʹ and the moving party is ʹentitled to judgment as a matter of law.ʹʺ   

Chabad Lubavitch of Litchfield Cty., Inc. v. Litchfield Historic Dist. Commʹn, 768 F.3d 183, 192 

(2d Cir. 2014) (quoting Fed. R. Civ. P. 56(a)).    ʺThere is no ʹgenuineʹ dispute when ʹthe 

record taken as a whole could not lead a rational trier of fact to find for the non‐moving 

party.ʹʺ    Id. (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 

(1986)).    Upon review, we conclude that the district court correctly granted defendantsʹ 

motion for summary judgment and affirm for substantially the reasons stated by the 

district court and set forth in the Magistrate Judgeʹs Report and Recommendation. 

I.     Conditions of Confinement 

               To prevail on an Eighth Amendment challenge to conditions of 

confinement, a plaintiff must prove that ʺ(1) objectively, the deprivation the inmate 

                                               3 
  
suffered was sufficiently serious that he was denied the minimal civilized measure of 

lifeʹs necessities, and (2) subjectively, the defendant official acted with a sufficiently 

culpable state of mind, such as deliberate indifference to inmate health or safety.ʺ   

Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013) (internal quotation marks and alteration 

omitted).    We conclude that Washington failed to raise a genuine issue of fact as to 

either element. 

               Washington failed to present evidence sufficient to raise an issue of fact as 

to whether the wet mess hall floor objectively posed a sufficient risk of inmate harm.   

Although he asserts in his appellate brief that the wet floor had resulted in prior 

accidents causing serious injuries to other inmates, he presented no such evidence 

below.    He testified only that other inmates had ʺtripped over like holes in the floors 

and stuff like that.ʺ    Appʹx 41.    But even assuming this included slip‐and‐fall incidents, 

Washington proffered no evidence that the prior incidents led to any injuries, much less 

that the wet mess hall floor posed the type of risk that society considers ʺto be so grave 

that it violates contemporary standards of decency to expose anyone unwillingly to such 

a risk.ʺ    See Helling v. McKinney, 509 U.S. 25, 36 (1993). 

               Washington also failed to present evidence from which a reasonable jury 

could find that prison officials subjectively acted with the culpable state of mind 

necessary for an Eighth Amendment violation.    Although he contends on appeal, and 

                                                4 
 
contended in his unsworn summary judgment papers, that he and other inmates had 

repeatedly warned prison officials about the dangers posed by the wet mess hall floor, 

he provided only conclusory assertions and no details or specifics.    Further, even if 

Washington could demonstrate that the defendants were generally aware of the slippery 

condition of the mess hall floor, he proffered no evidence from which a reasonable jury 

could infer that the condition posed a risk of significant inmate harm and that the 

defendants intentionally disregarded that risk.    See Farmer v. Brennan, 511 U.S. 825, 837 

(1994) (ʺ[T]he [defendants] must both be aware of facts from which the inference could 

be drawn that a substantial risk of serious harm exists, and [they] must also draw the 

inference.ʺ).    We agree with the district court that Washingtonʹs claim sounds at most in 

negligence, not deliberate indifference: deliberate indifference requires a showing of a 

ʺwantonnessʺ that is lacking here.    See Wright v. Goord, 554 F.3d 255, 268 (2d Cir. 2009). 

II.    Serious Medical Needs 

              To prevail on a claim for deliberate indifference to an inmateʹs serious 

medical needs, a plaintiff must prove that (1) objectively, the alleged deprivation of 

medical care was ʺsufficiently serious,ʺ and (2) subjectively, that the defendants acted or 

failed to act ʺwhile actually aware of a substantial risk that serious inmate harm will 

result.ʺ    Salahuddin v. Goord, 467 F.3d 263, 279‐80 (2d Cir. 2006).    Washington argues 

that the defendants were deliberately indifferent to his serious medical needs in two 

                                              5 
  
ways: first, by unreasonably delaying medical treatment after his slip‐and‐fall accident 

and, second, by later giving him insufficiently strong pain medication.     

              First, Washington argues that the defendants demonstrated deliberate 

indifference to his broken ankle by allowing four hours to pass before transporting him 

to the emergency room.    We conclude, however, that the record does not contain 

sufficient evidence to permit a reasonable jury to find a sufficiently serious deprivation 

of medical treatment or deliberate indifference.    The defendants carried Washington on 

a stretcher to the infirmary soon after the incident, treated his broken ankle with a splint 

and ice, and arranged to have him transported to the emergency room after consulting 

with an outside doctor.    Although Washington complains on appeal that the defendants 

should have provided him with pain medication at the infirmary, he testified that he did 

not request any.    Further, Washington proffered no evidence, nor did he even allege, 

that any delay exacerbated his injury.    See Smith v. Carpenter, 316 F.3d 178, 185 (2d Cir. 

2003).    On this record, no reasonable jury could find that the approximately four hours 

that elapsed between his injury and his arrival at the emergency room was a sufficiently 

serious deprivation of medical care or that the defendants were deliberately indifferent 

to his needs during that period. 

              Second, Washington argues that the defendants demonstrated deliberate 

indifference to his pain by discontinuing his prescription‐strength pain reliever.    Again, 

                                              6 
 
we conclude that Washington failed to present evidence sufficient to raise an issue of 

fact.    Washington was initially prescribed Percocet before and after his surgery.    When 

he requested that he be transferred from the prison infirmary back to his regular cell, he 

was informed that he would no longer have access to prescription‐strength painkillers, 

and he chose to be discharged anyway.    And although he contends that the Tylenol and 

Motrin the defendants prescribed him afterward was insufficient to treat his pain, the 

record is clear that he did not thereafter complain of any significant pain.    See Chance v. 

Armstrong, 143 F.3d 698, 703 (2d Cir. 1998) (ʺIt is well‐established that mere disagreement 

over the proper treatment does not create a constitutional claim.ʺ).1    Accordingly, we 

conclude that the district court properly granted summary judgment to the defendants 

on Washingtonʹs serious‐medical‐needs claims. 

III.    Appointment of Counsel 

              We review the denial of appointment of counsel for abuse of discretion.   

See Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986).    As Washington concedes, he 

was required to make ʺa threshold showing of some likelihood of meritʺ to have counsel 

appointed.    See Cooper v. A. Sargenti Co., 877 F.2d 170, 174 (2d Cir. 1989) (per curiam).   

Although the magistrate judge initially appointed pro bono counsel, who subsequently 

withdrew due to a conflict of interest, by the time the magistrate judge revisited the 

              1  On one occasion, Washington complained only of an itchy left foot, left ankle 
discomfort, and stomach discomfort.   
                                               7 
  
issue, he had reviewed the summary judgment evidence and correctly concluded that 

Washingtonʹs claims lacked merit.    Accordingly, we conclude that the denial of 

appointment of new pro bono counsel was not an abuse of discretion. 

                                          . . . 

             We have considered Washingtonʹs remaining arguments and find them to 

be without merit.    Accordingly, we AFFIRM the judgment of the district court. 

                                         FOR THE COURT:   
                                         Catherine OʹHagan Wolfe, Clerk 




                                           8